Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 2, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147335(65)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  HAROLD HUNTER, JR.,
           Plaintiff-Appellant,
                                                                     SC: 147335
  v                                                                  COA: 306018
                                                                     Genesee CC: 10-094081-NI
  DAVID SISCO and AUTO CLUB
  INSURANCE ASSOCIATION,
            Defendants,
  and

  CITY OF FLINT TRANSPORTATION
  DEPARTMENT,
             Defendant-Appellee.
  _________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice
  to file a late amicus curiae brief is GRANTED. The amicus brief received on August 25,
  2014, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 2, 2014
                                                                                Clerk